Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of this 3rd day of
September, 2020 (the “Effective Date”), by Simulations Plus, Inc., a California
corporation (the “Company”) and Shawn O’Connor, an individual (the “Employee”)
with reference to the following facts:

 

A.            The Company desires to secure the services of the Employee as
Chief Executive Officer (“CEO”).

 

B.             The Employee agrees to perform such services for the Company
under the terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises, covenants and conditions set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed by and between
the Company and the Employee as follows:

 

1.             Representations and Warranties. The Company represents and
warrants that it is empowered under its Articles of Incorporation and Bylaws to
enter into this Agreement. The Employee represents and warrants that he is under
no employment contract, bond, confidentiality agreement, or any other obligation
that would violate or be in conflict with the terms and conditions of this
Agreement or encumber his performance of duties assigned to him by the Company.
The Employee further represents and warrants that he has not signed or committed
to any employment or consultant duties or other obligations that would divert
his full attention from the duties assigned to him by this Agreement; provided,
that the foregoing limitations shall not be construed as prohibiting Employee
from making personal investments or participating in business activities or
community affairs in such form or manner as will not prevent Employee from
performing his duties and responsibilities hereunder or cause Employee to
violate the terms of Section 6 hereof. The parties agree that the Employment
Agreement dated June 26, 2018 between the Company and the Employee is hereby
terminated as of the Effective Date.

 

2.             Employment and Duties. The Company hereby employs the Employee as
Chief Executive Officer and the Employee hereby accepts such employment during
the Term.

As CEO the Employee shall have such duties, authority and responsibility as
shall be consistent with the Employee’s position and such other duties as
assigned by the Board of Directors of the Company (the “Board of Directors”).

 

3.             Term. Subject to the provisions of Section 5, the term of this
Agreement shall commence on September 1, 2020 and end on August 31, 2023
(“Term”). The Employee Compensation will be reviewed subsequently on an annual
basis and may be revised based on recommendations from the Compensation
Committee.

 

4.             Compensation. In full and complete consideration for the
employment of Employee hereunder, each and all of the services to be rendered to
the Company by the Employee, and each and all of the representations,
warranties, covenants, agreements and promises undertaken by the Employee
pursuant to this Agreement, the Employee shall be entitled to receive
compensation as follows:

 

4.1            One-time Sign-on Bonus. In recognizing the stellar Company
financial performance for Fiscal Year 2020 under the Employee’s leadership, and
in appreciation of the commitment to continue his current leadership role for
another 3 years, the Employee shall receive a Sign-On cash bonus in the amount
of $100,000 to be paid on the first available payroll cycle upon the complete
execution of this Agreement.

 

4.2            Base Salary. The Employee shall receive from the Company a base
salary of four hundred fifty thousand dollars ($450,000) per year, payable in
equal, bi-monthly installments. From each payment of Base Salary, the Company
will withhold and pay to the proper governmental authorities any and all amounts
required by law to be withheld for federal income tax, state income tax, federal
Social Security tax, state disability insurance premiums, and any and all other
amounts required by law to be withheld from the Employee's salary.

 

 

 



 1 

 

 

4.3           Performance Bonus. For each fiscal year during the term of this
agreement, the Employee shall be eligible to receive a performance bonus based
upon actual performance in relation to specific corporate and individual
performance metrics and paid in the form of both cash and stock options as
defined in sections 4.2(a) and 4.2(b). Such metrics and their corresponding
targets will be annually determined by the Employee and the Compensation
Committee of the Board of Directors, who will annually approve the final form.
The metrics and their corresponding targets will consist of strategic and
financial Company and individual goals. The employee must be employed by the
Company on the last date of the fiscal year to be eligible for the Performance
Bonus related to the previous fiscal year. The Company reserves the right to
make no payment of the Performance Bonus if the (a) Employee’s performance or
(b) Company’s financial performance does not warrant the payment of Performance
Bonuses.

 

(a)            Cash Bonus. For each fiscal year during the term of this
Agreement, the Employee shall be eligible to receive a target cash performance
bonus based on individual and Corporate metrics of up to 50% of the Employee’s
salary, which is $225,000 for fiscal year 2021. The actual amount of the bonus
is at the discretion of the Compensation Committee of the Board of Directors.

 

(b)            Stock Options. For each fiscal year during the term of this
Agreement, the Employee shall be eligible to receive a grant of 30,000 stock
options under the 2017 Equity Incentive Plan.

 

(c)            In addition to the cash bonus and stock options defined in
sections 4.2 (a) and 4.2 (b), the Board of Directors will have at its discretion
the ability to award an additional cash bonus up to $75,000 and an additional
grant of 7,500 stock options under 2017 Equity Incentive Plan, based on the
CEO’s and the Company’s performance. This could be tied to M&A activities,
exceeding Company performance goals or other exemplary company-wide activities
(at the Board’s discretion). Employee must be employed by the Company on the
last date of the calendar year to be eligible to receive this bonus.

 

4.4           Benefits. The Company shall provide to the Employee, and the
Employee shall be entitled to receive from the Company, such health insurance
and other benefits which are appropriate to the office and position of Employee,
adequate to the performance of his duties and not inconsistent with that which
the Company customarily provides at the time to their other management
employees. The Employee's right to vacation and sick leave shall be determined
in accordance with the policies of the Company as may be in effect from time to
time and as are approved by the Board of Directors. Employee shall have the
right to reimbursement of customary, ordinary and necessary business expenses,
including travel, incurred in connection with the rendering of services and
performance of the functions required hereunder in accordance with the policies
of the Company as may be in effect from time to time and as are approved by the
Company’s Board of Directors. Such expenses are reimbursable only upon
presentation by Employee of appropriate documentation pursuant to the policies
adopted by the Company’s Board of Directors. Employee’s main corporate business
office will be the Company’s Headquarters in Lancaster, California. However, on
a day-to-day basis he may also choose to work from his home if business needs do
not require a physical presence in Lancaster. Employee will be reimbursed for
any expenses associated with working out of the Lancaster office.

 

5.             Termination of Employment.

 

5.1            Expiration of the Term of Agreement. This Agreement shall be
automatically terminated upon the expiration of the Term, or as sooner agreed to
by both the Employee and the Company in writing in the event this Agreement is
superseded by a new agreement. Upon such termination, the Company shall have no
further liability to the Employee for any payment, compensation or benefit
whatsoever under this Agreement except with respect to (a) the Employee's salary
and benefits through the effective date of the Employee's termination, and (b)
such other compensation or benefits (if any) which, by the terms of the
applicable plan or policy, is payable to the Employee after termination of
employment.

 

5.2           By Death. This Agreement shall be terminated upon the death of the
Employee. The Company's total liability in such event shall be limited to
payment of (a) the Employee's salary and benefits through the date of the
Employee's death, and (b) such other compensation or benefits (if any) which, by
the terms of the applicable plan or policy, is payable after the Employee's
death.

 

 

 



 2 

 

 

5.3            By Complete Disability. Employee’s employment may be terminated
due to his complete disability. The complete disability of Employee (“Complete
Disability”) means Employee’s inability to perform Employee’s duties under this
Agreement, by reason of any condition of mind or body, physical or mental, which
prevents Employee from satisfactorily performing his essential duties, with or
without reasonable accommodation, for a period of at least one hundred eighty
(180) consecutive days. The Company’s total liability in such event shall be
limited to payment of the Employee’s salary and benefits through the effective
date of termination upon Complete Disability.

 

5.4            For Cause. The Company reserves the right to terminate this
Agreement immediately, at any time, by providing written notice to Employee that
his employment is being terminated for “Cause”. The Company has “Cause” to
terminate Employee’s employment if, in the reasonable opinion of the Company’s
Board of Directors: the Employee fails or refuses to faithfully and diligently
perform the usual and customary duties of his employment which failure or
refusal is not cured within thirty (30) days after written notice thereof is
given to Employee; commits any material act of dishonesty, fraud,
misrepresentation, or other act of moral turpitude; is guilty of gross
carelessness or misconduct; fails to obey the lawful direction of the Company’s
Board of Directors; fails or refuses to comply with the material policies,
standards and/or rules of the Company which from time to time may be
established; violates any term or condition of this Agreement; or acts in any
way that has a direct, substantial and adverse effect on the Company’s
reputation. The Company’s total liability to the Employee in the event of
termination of the Employee's employment under this paragraph shall be limited
to the payment of the Employee's salary and benefits through the effective date
of termination.

 

5.5           Without Cause. The Company reserves the right to terminate this
Agreement without cause for any reason whatsoever upon thirty (30) days' written
notice to the Employee. Upon termination under this subsection, Employee shall
be paid his salary and benefits through the effective date of termination. In
addition, so long as Employee signs a release of all claims against the Company
on a release form provided by the Company to him at that time the Employee
shall:

 

(a)            Receive a one-time payment of an amount equal to twelve (12)
months of the Employee's base salary; and.

 

(b)           Remain on Employee’s existing benefits coverage under COBRA for
twelve (12) months after termination date. The cost for this COBRA benefits
coverage will be paid by the Company.

 

(c)            Other than the one-time payment and the company-paid COBRA
coverage as described in 5.5 (a) and (b), the Company shall have no further
obligation to pay the Employee any other compensation or benefits whatsoever.
The Employee hereby agrees that the Company may dismiss him under this Section
5.5 without regard (i) to any general or specific policies (whether written or
oral) of the Company relating to the employment or termination of its employees,
or (ii) to any statements made to the Employee, whether made orally or contained
in any document, pertaining to the Employee's relationship with the Company.

 

5.6            Mutual Consent. This Agreement shall be terminated upon mutual
written consent of the Company and the Employee. The Company’s total liability
to the Employee in the event of termination of the Employee's employment under
this Section 5.6 shall be limited to the payment of:

 

(a)            The Employee's salary and benefits through the effective date of
termination; and

 

(b)            Such other compensation or benefits (if any) which, by the terms
of the applicable plan or policy, is payable to the Employee after termination
of employment, except as otherwise agreed by the parties in writing.

 

5.7           Termination of Offices and Board. Upon termination of employment
for any reason whatsoever, the Employee shall be deemed to have resigned from
all offices, including the Board of Directors then held with the Company, if
any.

 

 

 



 3 

 

 

6.             Restrictions on Use or Disclosure of Confidential Matters,
Proprietary Information and Trade Secrets.

 

6.1           During the Term of this Agreement, Employee will have access to
confidential information of the Company and its customers. “Confidential
Information” is information which is not generally known to the public and, as a
result, is of economic benefit to the Company or its customers in the conduct of
its business. The Company and Employee agree that Confidential Information shall
include, but not be limited to, all information developed or maintained by the
Company and/or its customers and comprising the following items, whether or not
such items have been reduced to tangible form (e.g., physical writing):
techniques, designs, drawings, processes, inventions, development, equipment,
prototypes, methods, databases, consulting agreements, product research, sales,
marketing and strategic plans, programming plans, advertising and promotion
plans, products and “availability” information, existing and developing software
products, source code, object code, technical documentation, flow charts, test
results, models, data, research, formulas, ideas, trade names, service marks,
slogans, forms, customer lists, client contacts, pricing structures, business
forms, marketing programs and plans, business plans and strategies, layout and
design, financial information, financial structure, operational methods and
tactics, cost information, the identity of suppliers or customers of the
Company, accounting procedures, details, and any document, record or other
information of the Company relating to the above. Confidential Information
include not only information belonging to the Company or its customers which
existed before the date of this Agreement but also information developed by
Employee for the Company or its customers during the term of this Agreement and
thereafter. The Employee will not disclose to anyone, directly or indirectly,
any of such Confidential Information or use them other than as necessary in the
course of his duties with the Company. All documents that the Employee prepares,
or Confidential Information that might be given to him or that Employee himself
might create in the course of his employment by the Company, are the exclusive
property of the Company. During the Term and at any time thereafter, the
Employee shall not publish, communicate, divulge, disclose or use any of such
Confidential Information which has been reasonably designated by the Company as
proprietary or confidential or which from the surrounding circumstances the
Employee knows, or has good reason to know, or should reasonably know, ought to
be treated by the Employee as proprietary or confidential without the prior
written consent of the Company, which consent may not be unreasonably withheld
by the Company.

 

6.2            In the course of his employment for the Company, Employee will
develop a personal relationship with the Company’s customers and knowledge of
those customers’ affairs and requirements, which may constitute the Company’s
only contact with such customers. The Employee consequently agrees that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that the Employee make the covenants contained herein. Accordingly, the
Employee agrees that while he is in the Company’s employ, he will not directly
or indirectly:

 

(a)            Attempt in any manner, to solicit from any customer (except on
behalf of the Company’s) business of the type performed by the Company or to
persuade any customer of the Company to cease to do business or reduce the
amount of business which any such customer has customarily done or contemplates
doing with the Company, whether or not the relationship with the Company and
such customer was originally established in whole or in part through the
Employee's efforts; or

 

(b)           Engage in any business as, or own an interest in, directly or
indirectly, any individual proprietorship, partnership, corporation, joint
venture, trust or any other form of business entity if such business form or
entity is engaged in the business in which the Company is engaged;

 

(c)            Render any services of the type rendered by the Company to or for
any customer of the Company;

 

(d)            Employ or attempt to employ or assist anyone else to employ any
person who is then or at any time during the preceding year in the Company’s
employ.

 

6.3           For a one (1) year period after the termination of this Agreement
for any reason, Employee shall not, directly or indirectly, ask or encourage any
employee(s) of the Company to leave their employment with the Company or solicit
any employee(s) of the Company for employment elsewhere. The Employee further
agrees that he shall make any subsequent employer aware of this non-solicitation
obligation.

 

 

 



 4 

 

 

6.4           Notice of Rights. Notwithstanding any provisions in this Agreement
or Company policy applicable to the unauthorized use or disclosure of trade
secrets or Confidential Information, Employee is hereby notified that Employee
may not be held criminally or civilly liable, under any applicable federal or
state trade secret law, for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law.  Employee also may not be held so liable for such disclosures made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  In addition, Employee is advised that individuals
who file a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.

 

6.5            This entire Section 6 shall survive termination of this
Agreement.

 

7.             The Company’s Property.

 

7.1           Any patents, inventions, discoveries, applications or processes,
software and computer programs devised, planned, applied, created, discovered or
invented by the Employee in the course of his employment by the Company and
which pertain to any aspect of the business of the Company, or their respective
subsidiaries, affiliates or customers, shall be the sole and exclusive property
of the Company, and the Employee shall make prompt report thereof to the Company
and promptly execute any and all documents reasonably requested to assure the
Company the full and complete ownership thereof.

 

7.2           All records, files, lists, drawings, documents, equipment and
similar items relating to the Company’s business which the Employee shall
prepare or receive from the Company in the course of his employment by the
Company shall remain the Company’s sole and exclusive property. Upon termination
of this Agreement the Employee shall return promptly to the Company all property
of the Company in his possession and the Employee represents and warrants that
he will not copy, or cause to be copied, printed, summarized or compiled, any
software, documents or other materials originating with and/or belonging to the
Company, including, without limitation, documents or other materials created by
the Employee for, or on behalf of, the Company. The Employee further represents
and warrants that he will not retain in his possession any such software,
documents or other materials in machine or human readable form.

 

7.3            This Section 7 shall survive termination of this Agreement.

 

8.             Outside Activities. During the Term, the Employee shall not,
directly or indirectly, either as an officer, director, employee,
representative, principal, partner, shareholder, employee, agent or in any other
capacity, engage or assist any third party in engaging in any business
competitive with the business of the Company, or engage in any other gainful
occupation which requires his personal attention, without the prior written
consent of the Company, which consent may be withheld by the Company in their
sole and absolute discretion. Following his employment with the Company, the
Employee shall not engage in unfair competition with the Company, aid others in
any unfair competition with the Company, in any way breach the confidence that
the Company has placed in the Employee or misappropriate any proprietary
information of the Company.

 

9.             Reports. The Employee, when directed, shall provide written
reports to the Company with respect to the services provided hereunder.

 

10.          Strict Loyalty. The Employee hereby covenants and agrees to avoid
all circumstances and actions that reasonably would place the Employee in a
position of divided loyalty with respect to his obligations under this
Agreement.

 

 

 



 5 

 

 

11.           Assignment. This Agreement may not be assigned to another party by
the Employee without the prior written consent of the Company, which consent may
be withheld by the Company, in their sole and absolute discretion.

 

12.           Arbitration. In the event of any dispute between the Company and
the Employee concerning any aspect of the employment relationship, including any
disputes relating to its termination, all such disputes shall be resolved by
binding arbitration before a single neutral arbitrator pursuant to the Federal
Arbitration Act, a s follows. This provision shall supersede any prior
arbitration agreement, policy or understanding between the parties. The parties
intend to revoke any prior arbitration agreement.

 

12.1          Claims Covered by the Agreement. The Employee and the Company
mutually consent to the resolution by final and binding arbitration of all
claims or controversies (“claims”) that the Company may have against the
Employee or that the Employee may have against the Company or against its
officers, directors, partners, employees, agents, pension or benefit plans,
administrators, or fiduciaries, franchisors, or any parent, subsidiary or
affiliated companies or corporation (collectively referred to for purposes of
this Section 12 as “Company’s Parties”), relating to, resulting from, or in any
way arising out of Employee’s employment relationship with Company and/or the
termination of Employee’s employment relationship with Company, to the extent
permitted by law. The claims covered by this Agreement include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
or sexual orientation); claims for benefits (except where an employee benefit or
pension plan specifies claims procedures different from the ones described in
this Section 12); claims for breach of any duties or obligations; and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation or ordinance, except claims excluded in the following
section.

 

12.2          Claims Not Covered by the Agreement. Claims the Employee may have
for workers’ compensation (excluding discrimination claims under workers’
compensation statutes), unemployment compensation benefits, or claims under the
Private Attorney General Act of 2014 (“PAGA”), California Labor Code Sections
2699 et seq. are not covered by this Arbitration section.

 

12.3          Required Notice of Claims and Statute of Limitations. Arbitration
may be initiated by the Employee by serving or mailing a written notice to the
Chairman of the Board of the Company. Arbitration may be initiated by the
Company’s Parties by serving or mailing a written notice to the Employee at his
last known address. The notice shall identify and describe the nature of all
claims asserted and the facts upon which such claims are based. The written
notice shall be served or mailed within the applicable statute of limitations
period set forth by federal or state law.

 

12.4          Arbitration Procedures.

 

(a)            After demand for arbitration has been made by serving written
notice under the terms of Section 12.3 of this Agreement, the party demanding
arbitration shall file a demand for arbitration with the office of Judicial
Arbitration and Mediation Services (“JAMS”) located in Los Angeles, California.
The arbitrator shall be selected from the JAMS panel and the arbitration shall
be conducted pursuant to JAMS policies and procedures. All rules governing the
arbitration shall be the rules as set forth by JAMS. If the dispute is
employment-related, the dispute shall be governed by JAMS’ then-current version
of the national rules for the resolution of employment disputes. JAMS’
then-applicable rules governing the arbitration may be obtained from JAMS’
website which currently is www.jamsadr.com.

 

(b)           The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of California, or federal law, or both, as applicable
to the claim(s) asserted. The arbitrator shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.

 

(c)            Either party may file a motion for summary judgment with the
arbitrator. The arbitrator is entitled to resolve some or all of the asserted
claims through such a motion. The standards to be applied by the arbitrator in
ruling on a motion for summary judgment shall be the applicable laws as
specified in Section 12.4(b) of this Agreement.

 

(d)            Discovery shall be allowed and conducted pursuant to the
then-applicable arbitration rules of JAMS, provided that the parties shall be
entitled to discovery sufficient to adequately arbitrate their claims and
defenses. The arbitrator is authorized to rule on discovery motions brought
under the applicable discovery rules.

 

 

 



 6 

 

 

12.5          Construction. These arbitration provisions shall be construed and
enforced pursuant to the FAA. The Arbitrator, and not any federal, state, or
local court or agency, shall have the exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability, or formation of
these arbitration provisions, including, but not limited to, any claim that all
or any part of this Agreement is void or voidable. Any disputes regarding the
enforceability or validity of these arbitration provisions shall be resolved as
if the arbitrator or other decision-maker, if any, is acting as a federal
district court judge applying the FAA and its precedent.

 

12.6         Arbitration Decision. The arbitrator’s decision will be final and
binding. The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party’s right to appeal the decision is limited to grounds provided
under applicable federal or California law.

 

12.7         Application for Emergency Injunctive and/or Other Equitable Relief.
Claims by the Company or Employee for emergency injunctive and/or other
equitable relief relating to unfair competition and/or the use and/or
unauthorized disclosure of trade secrets or confidential information and/or a
breach of the provisions of Sections 6, 7, and 8 of this Agreement shall be
submitted to JAMS for emergency treatment. The parties agree that the JAMS
administrator may select a neutral hearing officer (subject to conflicts) to
hear the emergency request only. The hearing officer should be experienced in
considering requests for emergency injunctive and/or other equitable relief. The
hearing officer shall conform his or her consideration and ruling with the
applicable legal standards as if this matter were heard in a court of law in the
applicable jurisdiction for such a dispute.

 

12.8         Place of Arbitration. The arbitration will be at a mutually
convenient location in Los Angeles, California. If the parties cannot agree upon
a location, then the arbitration will be held at a JAMS’ office in Los Angeles.

 

12.9          Representation, Fees and Costs. Each party may be represented by
an attorney or other representative selected by the party. Each party shall be
responsible for its own attorneys’ or representative’s fees. However, if any
party prevails on a statutory claim that affords the prevailing party’s
attorneys’ fees, or if there is a written agreement providing for fees, the
arbitrator may award reasonable fees to the prevailing party. The Company shall
be responsible for the arbitrator’s fees and costs to the extent they exceed any
fee or cost that the Employee would be required to bear if the action were
brought in court.

 

12.10        Waiver Of Jury Trial/Exclusive Remedy. The Employee and the Company
knowingly and voluntarily waive any constitutional right to have any dispute
between them decided by a court of law and/or by a jury in court.

 

12.11       Waiver of Representative/Class Action Proceedings. Employee and
Company knowingly and voluntarily agree to bring any claims governed by this
Agreement in his/its individual capacity and not as a plaintiff, class member or
representative in any purported class or representative action. They further
agree to waive any right to participate in any representative or class action
proceeding related to any claims governed by this Agreement. The Company and
Employee also agree that the arbitrator may not consolidate more than one
individual’s claims, and may not otherwise preside over any form of
representative or class action proceeding, including, but not limited to, any
representative action under California Business and Professions Code Sections
17200 et seq. For purposes of this Agreement, the term “representative” used in
this section specifically excludes any claims, causes of action, or actions
brought under PAGA (“PAGA claims”). Accordingly, any PAGA claims must be pursued
in the appropriate court of law. However, if either Employee or the Company have
other claims or actions against each other covered by this Agreement, then they
agree that those non-PAGA claims must first be pursued in arbitration,
regardless of which claims or actions were filed first. The pending court PAGA
action shall be stayed pending full and final resolution of the arbitration
pursuant to California Code of Civil Procedure Section 1281.2 and related law.

 

 

 



 7 

 

 

13.           The Company’s Bylaws, Directions, Policies, Practices, Rules,
Regulations and Procedures. The Employee agrees to become and remain thoroughly
familiar with each and all of the Company’s bylaws, directions, policies,
practices, rules, regulations and procedures that relate to the employment
and/or to any of Employee's duties and/or responsibilities as an employee of the
Company and to abide fully and by each and all of such bylaws, directions,
policies, practices, rules, regulations and procedures. During the Term, the
Employee shall be fully bound by and employed pursuant to each and all of the
Company’s bylaws, directions, policies, practices, rules, regulations and
procedures as now in effect or as may be implemented, modified or otherwise put
into effect by the Company during the term of employment, regardless of whether
such bylaws, directions, policies, practices, rules, regulations and procedures
are oral or are set forth in any manual, handbook or other document, and it is
solely the responsibility of Employee to become and remain fully aware of and
familiar with each and all such directions, policies, practices, rules,
regulations and/or procedures. In the event of any conflict between any
provision of this Agreement and any provision of the Company’s directions,
policies, practices, rules, regulations and/or procedures, the provisions of
this Agreement govern for any and all purposes whatsoever.

 

14.           Indemnification. The Company shall indemnify and hold the Employee
harmless from any and all claims, demands, judgments, liens, subrogation or
costs incurred by the Employee with respect to any shareholder derivative action
or other claims or suits against the Company and/or their respective Boards of
Directors by individuals, firms or entities not a party to this Agreement to the
maximum extent permitted under California law.

 

15.           General.

 

15.1         Further Documents. Each party shall execute and deliver all further
instruments, documents and papers, and shall perform any and all acts necessary
reasonably requested by the other party, to give full force and effect to all of
the terms and provisions of this Agreement.

 

15.2         Successors and Assigns. Except where expressly provided to the
contrary, this Agreement, and all provisions hereof, shall inure to the benefit
of and be binding upon the parties hereto, their successors in interest,
assigns, administrators, executors, heirs and devises.

 

15.3         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law. If any provision of this Agreement, as applied to any party or
to any circumstance, shall be found by a court or arbitrator to be invalid or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision and any such invalidity
or unenforceability shall in no way affect any other provision of this
Agreement, the application of any provision in any other circumstance or the
validity or enforceability of this Agreement.

 

15.4          Notices. All notices or demands shall be in writing and shall be
served personally, telegraphically or by express or certified mail. Service
shall be deemed conclusively made at the time of service if personally served,
24 hours after deposit thereof in the United States mail properly addressed and
postage prepaid, return receipt requested, if served by express Mail, and five
days after deposit thereof in the United States mail, properly addressed and
postage prepaid, return receipt requested, if served by certified mail. Any
notice or demand to the Company shall be given to:

 



  Simulations Plus, Inc.   42505 10th Street West   Lancaster, CA 93534-7059  
Attention: Compensation Committee

 

and any notice or demand to the Employee shall be given to:

 



  Shawn O’Connor   XXXXXXXXXX   XXXXXXXXXX

 

 

 



 8 

 

 

Any party may, by virtue of a written notice in compliance with this Section,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be sent.

 

15.5          Waiver. A waiver by any party of any of the terms and conditions
of this Agreement in any one instance shall not be deemed or construed to be a
waiver of the term or condition for the future, or of any subsequent breach
thereof or of any other term or condition thereof. Any party may waive any term,
provision or condition included for the benefit of that party. Any and all
waivers shall be in writing.

 

15.6          Construction. Except as set forth in Section 12.5 above, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California applicable to contracts entered into and fully to be
performed therein without regard to its principles of choice of law or conflicts
of law. In all matters of interpretation, whenever necessary to give effect to
any provision of this Agreement, each gender shall include the others, the
singular shall include the plural, the plural shall include the singular and the
terms “and” and “or” may be used interchangeably as the context so requires or
implies. The title of the sections of this Agreement are for convenience only
and shall not in any way affect the interpretation of any provision or condition
of this Agreement. All remedies, rights, undertakings, obligations and
agreements contained in this Agreement shall be cumulative and none of them
shall be in limitation of any other remedy, right, undertaking, obligation or
agreement of any party.

 

15.7          Entire Understanding. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained
herein and supersedes all prior and collateral agreements, understandings,
statements and negotiation of the parties. Each party acknowledges that no
representations, inducements or promises, oral or written, with reference to the
subject matter hereof have been made other than as expressly set forth herein.
This Agreement cannot be changed, rescinded or terminated orally.

 

15.8          Third Party Rights. The parties hereto do not intend to confer any
rights or remedies upon any person other than the parties hereto and those
referred to in Section 15.2 hereof so long as any such assignment by Employee
was approved by the Company as provided in Section 11 hereof.

 

15.9          Attorneys' Fees. In the event of any litigation between the
parties respecting or arising out of this Agreement, the prevailing party shall
be entitled to recover reasonable legal fees and costs, whether or not the
litigation proceeds to final judgment or determination.

 

15.10        Counterparts. This Agreement may be executed in counterparts which,
taken together, shall constitute the whole of the agreement between the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 



 9 

 

 

IN WITNESS THEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Company:

 



SIMULATIONS PLUS, INC.


 

 

 


 

By:  /s/ Walter S. Woltosz                               
Walter S. Woltosz, Chairman

 

Date: September 3, 2020

Employee:

 

Shawn O’Connor

 

 

 

 
 /s/ Shawn O’Connor                               
Shawn O’Connor, CEO

 

Date: September 3, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 